DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to amendments and remarks received by the office on 31 January 2022. Claims 2-15, 17-19, 21-23 are pending. Claim20 is cancelled. Claims 2, 6, 7, 15, 17, 22, and 23 are amended.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19, 21, 22, 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘906 as applied to claim 17 above, and further in view of United States Patent 6,575,726 to James C. Nissel (‘726 hereafter)
Regarding claim 17, ‘906 teaches a method of processing a flexible sheet, the method comprising the steps of: forming the flexible sheet through an extrusion process, the sheet having first and second oppositely facing surfaces (ABSTRACT); obtaining a sheet processing system comprising at least a first cooling roll having a first peripheral surface for contacting the first sheet surface and movable around a first axis (FIG 1 items 2); and at least a second cooling roll having a second peripheral surface for contacting the second sheet surface and movable around a second axis, the first and second cooling rolls having an operative relationship wherein the first and second axes are substantially parallel, the system configured so that the first and second cooling rolls are mounted to be selectively movable in relationship to each other in a manner, including other than by moving one or both of the first and second cooling rolls in a direction towards or away from the flexible sheet, between: a) a first relationship wherein the first sheet surface is caused to Page 5 of 8PT110402P00180US engage the first peripheral surface over a first circumferential extent as the flexible sheet is advanced in the processing path; and b) a second relationship wherein the first sheet surface is caused to engage the first peripheral surface over a second circumferential extent that is different than the first circumferential extent as the flexible sheet is advanced in the processing path, with the flexible sheet not fully set and in a heated state, advancing the flexible sheet in a processing path between an upstream location and a downstream location (FIGS 1-4)   the flexible sheet advancing in the processing path moving directly between the first and second cooling rolls, wherein the first and second cooling rolls are movable in relationship to each other including by translating one of the first and second cooling rolls relative to the other of the first and second cooling rolls along the processing path, wherein the at least first cooling roll comprises the first cooling roll and a third cooling roll with a third axis, wherein the flexible sheet advancing in the processing path moves directly between the second and third cooling rolls.
‘906 teaches the method of processing a flexible sheet wherein the at least first cooling roll comprises the first cooling roll and a third cooling roll with a third axis, the at least second cooling roll comprises the second cooling roll and a fourth cooling roll with a fourth axis (FIG 1) ‘906 does not teach a carriage. In the same field of endeavor, sheet handling, ‘726 teaches the sheet processing system further comprises a carriage to which the first and third cooling rolls are mounted the carriage movable relative to the second and fourth cooling rolls to change the first and second cooling rolls between the first and second relationships (FIG 5 item 13) for the benefit of moving some cooling rolls in tandem. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘906 with those of ‘726 for the benefit of moving some rolls in tandem.
Regarding claim 18, ‘906 teaches the method of processing a flexible sheet further comprising the steps of changing a state of the sheet processing system at different times and operating the sheet processing system in: a) a first state wherein the advancing flexible sheet moves between the first and second cooling rolls without being captive between the first and second cooling rolls; b) a second state wherein the advancing flexible sheet contacts the first peripheral surface of the first cooling roll over the first circumferential extent and the second cooling roll with the first and second cooling rolls in the first relationship; and c) a third state wherein the advancing flexible sheet contacts the first peripheral surface of the first cooling roll over the second circumferential extent and the second cooling roll with the first and second cooling rolls in the second relationship (FIGS 1-5).
Regarding claim 19, ‘906 teaches the method of processing a flexible sheet further including the step of calibrating the flexible sheet between the first and second cooling rolls with the sheet processing system in the second state (ABSTRACT).  
Regarding claim 2, ‘960 teaches the method of processing a flexible sheet wherein at least one of the first and second cooling rolls is temperature controlled so that a temperature of at least one of the first and second peripheral surfaces is below ambient temperature (C3L16).
Regarding claim 3, ‘906 teaches the method of processing a flexible sheet wherein at least one of the first and second cooling rolls is driven to cause a respective peripheral surface thereon to generate a frictional driving force tending to move the flexible sheet in the processing path (C3L14).
Regarding claim 4, ‘906 teaches the method of processing a flexible sheet wherein only one of the first and second cooling rolls is movable relative to the other of the first and second cooling rolls in changing the first and second cooling rolls between the first and second relationships (C3Ls9-11).
Regarding claim 5, ‘906 teaches the method of processing a flexible sheet wherein with the first and second cooling rolls in the first relationship, there is substantially a point contact of the flexible sheet with each of the first and second cooling rolls (FIG1).
Regarding claim 6, ‘906 teaches the method of processing a flexible sheet wherein the at least second cooling roll comprises the second cooling roll and a fourth cooling roll with a fourth axis (FIG 1).  
Regarding claim 21,   ‘726 teaches the method of processing a flexible sheet wherein the at least second cooling roll comprises the second cooling roll and a fourth cooling roll with a fourth axis, and including the step of moving the carriage to thereby move the first cooling roll selectively towards and away from a plane containing the second and fourth axes (FIG 5 item 15) for the reasons stated above.  
Regarding claim 22, ‘726 teaches the method of processing a flexible sheet wherein the at least second cooling roll comprises the second cooling roll and a fourth cooling roll with a fourth axis, and including the step of moving the carriage to thereby move the first and third cooling rolls along the processing path and relative to the second and fourth cooling rolls (FIG 5 item 15) for the reasons stated above.  
Regarding claim 7, ‘726 teaches the method of processing a flexible sheet wherein the carriage is movable relative to the second and fourth cooling rolls to change the first and second cooling rolls between the first and second relationships (FIG 5 item 15) for the reasons stated above.  
Regarding claim 8, ‘726 teaches the method of processing a flexible sheet wherein the third and fourth cooling rolls have a same relationship with each other as the first and second cooling rolls have with each other (FIG 5 item 15) for the reasons stated above.  
Regarding claim 9, ‘906 teaches the method of processing a flexible sheet wherein a first plane containing the first and second axes is substantially parallel to a second plane containing the third and fourth axes (FIG 1).  
Regarding claim 10, ‘906 teaches the method of processing a flexible sheet wherein the first axis resides midway between the second and fourth axes along the processing path (FIG 2).
Regarding claim 11, ‘906 teaches the method of processing a flexible sheet wherein the at least second cooling roll comprises the second cooling roll, the fourth cooling roll, and a fifth cooling roll with a fifth axis and the carriage is movable into one position wherein the first cooling roll has a same relationship with the second and fourth cooling rolls as a relationship the third cooling roll has with the fourth and fifth cooling rolls (FIG 2).
Regarding claim 12, ‘ ‘906 teaches the method of processing a flexible sheet according to claim 11 wherein with the carriage in the one position the flexible sheet is captive between: a) the first cooling roll and the second and fourth cooling rolls; and b) the third cooling roll and the fourth and fifth cooling rolls, and the carriage is movable into a second position that is different than the one position wherein: i) the flexible sheet is captive between the first and second cooling rolls and the third and fourth cooling rolls; and ii) the flexible sheet is not captive between the third and fifth cooling rolls (FIGS 1 and 2).  
Regarding claim 13, ‘906 teaches the method of processing a flexible sheet wherein the carriage is movable selectively towards and away from a plane containing the second and fourth cooling roll axes (C3Ls9-11).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ‘906 as applied to claim 17 above, and further in view of case law based reasoning.
Regarding claim 23, ‘906 does not teach the thickness of the formed sheet. It would have been obvious to one of ordinary skill in the art at the time of invention to select the claimed thickness since it has been held that selecting the optimum or workable range of an art recognized result effective variable involves only routine skill in the art. ‘906 acknowledges the importance of the film thickness at least around coulumn 1 line 33.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ‘906 as applied to claim 7 above, and further in view of United States Patent 2,151,476 to John S. Kimble  et al. (‘476 hereafter).
Regarding claim 14, ‘906 does not teach a windup mechanism. In the same field of endeavor, ‘476 teaches the method of processing a flexible sheet wherein the sheet processing system further comprises a drive assembly generating a force downstream of the carriage for advancing the flexible sheet in the processing path (FIG 1 item 45) for the benefit of winding up the cooled sheet product. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘906 with those of ‘476 for the benefit of winding up the cooled product.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘906 as applied to claim 3 above, and further in view of United States Patent 3,558,580 to Keith L. Orser (‘580 hereafter).
Regarding claim 15, ‘906 does not teach the use of a slip clutch. In the same field of endeavor, web handling, ‘580 teaches the method of processing a flexible sheet wherein there is a slip clutch on the at least one of the first and second cooling rolls that is driven (C6L61) for the benefit of driving the rollers. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘906 with those of ‘580 for the benefit of driving the rollers.
Response to Arguments
In support of the patentability of the instant claims, applicant has argued that the applied prior art does not teach or suggest the claims as amended. Examiner agrees and a modified grounds of rejection have been proffered above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743